                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GLEN THOMAS DOTSON                                                            PETITIONER

V.                              NO. 4:19-CV-00828-JM-JTR

DEWAYNE HENDRIX,
Warden, FCI-Low, Forrest City                                               RESPONDENT




                                           ORDER

       The Court has reviewed the Recommendation submitted by United States

Magistrate Judge J. Thomas Ray, and the objections filed by Petitioner. After careful

review, including a de novo review of the record, the Recommendation is approved and

adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.     This case is DISMISSED WITHOUT PREJUDICE.

       2.     It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 16th day of March, 2020.



                                            ____________________________________
                                            UNITED STATES DISTRICT JUDGE
